internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw plr-117143-03 date city fund charter agreement dear this responds to the request of date on behalf of the fund concerning whether work-related disability benefits paid_by the fund are excludable from the gross_income of recipients under sec_104 of the internal_revenue_code the code the fund is an employee_benefit_plan providing retirement disability death and survivor benefits to retired police officers formerly employed by the city police department and their beneficiaries it pays benefits as defined in the charter and the agreement to those participants and surviving beneficiaries who meet certain eligibility requirements set forth in the mentioned documents section c7-10-2 of the charter states that there shall be such trust funds named herein or created hereafter by the board_of representatives which shall be governed by a_trust indenture or similar document as amended from time to time by the respective collective bargaining agreement the director of legal affairs may prepare for the trustees of each pension_plan an agreement and declaration of trust for the police pension_trust fund as may be later established by collective bargaining agreements section c7-20-1 of the charter states that the board_of trustees of the police fund may by a majority of vote of its members upon request of the respective chief of the fire and police departments as a reward for conspicuously meritorious service retire from duty any member of the regular police upon certificate of such medical examiner as the board_of trustees may designate showing that such member is permanently disabled physically or mentally so as to be unfit for any police or fire duty provided such medical examiner shall further certify that in the medical examiner's opinion such disability is due to injury received or exposures endured in the performance of duty in such department the board_of trustees by a majority vote may retire any member of the regular police force who in the actual performance of duty and without personal fault or misconduct shall have become permanently disabled so as to be incapacitated in the performance of duty the member so retired shall be entitled to receive from the proper fund during life time unless removed from the retired list after notice and hearing by a majority vote of the board_of trustees an annual sum payable monthly equal to one-half of the member's compensation during the last year_of_service it is represented by the fund's general counsel that the benefits provided under the above charter section is payable only on account of service-related disabilities that it has been so interpreted by the fund's board_of trustees and that the board_of trustees as the agency administering the fund has the authority to make such interpretation section c7-20-5 of the charter provides for survivor benefits to surviving_spouse and children of police officers who die or suffer injury in the performance of duty when any member of the police department shall die or be permanently injured in the actual performance of duty the board_of trustees shall direct an allowance out of this fund equal to one-half of the salary of such deceased police officer to be paid to the surviving_spouse or the dependent_children parent or sibling of the deceased police officer section k of the agreement which was ratified by the city and incorporated by reference into the charter establishes the criteria for benefits associated with work- related illness or injury active police officers of the city police department who suffer a work related illness or injury at any time during their employment as a police officer shall be eligible for the following disability pension benefits in addition to those currently existing pursuant to the charter and declaration of trust such members shall be entitled to a disability pension equal to one hundred percent of his her base pay at the time of the application if at least two out of three independent medical physicians selected by the pension board concur that said member has a permanent partial disability of fifty percent or a combined permanent partial disability of fifty percent or more of any part of his her body including mental_disability and the majority of the pension board concurs that said member is unable to be gainfully_employed as a result of said disability such members shall be entitled to a disability pension equal to seventy- five percent of his her base pay at the time of the application if at least two out of the three independent medical physicians selected by the pension board in accordance with the provisions of paragraph 9k above concur that same member has a permanent partial disability of thirty percent or a combined permanent partial disability of thirty percent or more of any part of his her body including mental_disability and also at least two out of three of said independent medical physicians concur that said member is unable to meet the physical or mental requirements of an entry patrolman for the city police department thus the charter provides for a disability benefit of of a member's compensation during the last year_of_service if determined to be incapacitated from the performance of duty as a result of an illness or injury incurred in the performance of duty the agreement provides a disability benefit of of the member's salary if determined to be at least disabled and unable to meet the police department's entry level medical requirements and a disability benefit if at least disabled and unable to be gainfully_employed such disability being caused by a work-related injury or illness sec_104 of the code states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include- amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 excludes from gross_income amounts that are received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness in revrul_81_47 1981_1_cb_55 county law provided that all collective bargaining agreements entered into by the county would be adopted and approved by legislative acts of the county council and that such agreements were incorporated by reference into the county code the revenue_ruling concludes that the collective bargaining agreements therefore had the force and effect of law and were considered statutes for purposes of sec_104 revrul_80_84 1980_1_cb_35 considered a situation in which a statute in the nature of a workmen's_compensation_act provided benefits in the event of work related injury and also provided that whenever any member died after retirement a pension based on the average salary of the member at the time of his death would be paid to survivors whether benefit payments are excludable by the recipient under sec_104 of the code depends upon the nature of the statute under which they are paid benefits will not be excludable where the statute allows for disability payments for any reason other than on-the-job injuries see 78_tc_864 affd 709_f2d_1206 8th cir based on the information submitted representations made and authorities cited section c7-20-1 of the charter provides for service-related disability to members determined to be permanently disabled physically or mentally so as to be unfit for any police duty the benefits payable are not determined by reference to the member's age length of service or prior contributions accordingly section c7-20-1 of the charter providing for service-related disability benefits is a statute in the nature of a workmen's_compensation_act and the benefits received thereunder are excludable from the recipient's gross_income under sec_104 of the code because sections k and k of the agreement have been incorporated by reference into the charter they have the force and effect of law and are a statute for purposes of sec_104 of the code sections k and k limit benefits to members who suffer personal_injury_or_sickness incurred in the performance of duty and are not determined by reference to the member's age length of service or prior contributions accordingly sections k and k of the agreement are statutes in the nature of workmen's_compensation acts and the benefits received thereunder are excludable from the recipient's gross_income under sec_104 of the code section c7-20-5 of the charter provides benefits to survivors of members who die as a result of accident or injury sustained in the performance of duty thus section c7-20-5 is a statute in the nature of a workmen's_compensation_act and the benefits received under section c7-20-5 by survivors of members are excludable from the recipient's gross under sec_104 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of this letter copy for sec_6110 purposes
